DETAILED ACTION
	This office action is for the examination of reissue application 17/037,893 filed on September 30, 2020, of U.S. Patent No. 10,173,651 (“the ‘651 patent”) issued from application no. 15/438,138 (“the ‘138 application”).  Claims 1-15 were cancelled and new claims 16-30 were added in this reissue application.  During prosecution of the ‘138 application, due to a clerical error, Applicant inadvertently presented claims 1-15 from a co-pending application, that were different from initially filed claims 1-15.   The claims from the co-pending application that were inadvertently switched were issued as claims 1-15 of the ‘651 patent.  This reissue application corrects this error by presenting claims 1-15 initially filed in the ‘138 application as new claims 16-30, added in this reissue application.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
When considered in combination with all of the other limitations, the prior art of record does not teach a computer controlled brake programmed to cause the brake pipe pressure in the break pipe to charge to a first predetermined pressure that is below the release pressure of the retainer valve, to wait for a command indicating a full charge of the brake pipe, and to cause the brake pipe pressure in the break pipe to charge to a second predetermined pressure in response to receipt of the command. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3992
Conferees: /C.S/Primary Examiner, Art Unit 3992
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992